Citation Nr: 1705402	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  11-00 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected right lower extremity thrombophlebitis. 

2.  Entitlement to a compensable disability rating for service-connected iron deficiency anemia.

3.  Entitlement to a compensable disability rating for service-connected status post pulmonary embolism.

4.  Entitlement to a temporary total rating under 38 C.F.R. § 4.29 and 4.30 based on treatment necessitating hospitalization in March 2006 and subsequent convalescence for left lower extremity venous thrombosis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to August 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

A hearing was held in December 2015 at the RO's satellite office in San Antonio, Texas, before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing testimony is in the claims file.

The Board remanded the case to the RO for further development in March 2016.  It has since been returned to the Board for appellate review.

The issue of entitlement to an earlier effective date for the award of service connection for left lower extremity venous thrombosis was raised by the Veteran during her December 2015 Board hearing, and was referred by the Board to the Agency of Original Jurisdiction (AOJ) in March 2016; review of the record does not reflect that appropriate action has yet been taken.  The Board therefore again refers the issue to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Review of the record indicates that further development is needed prior to adjudication. 

Pursuant to the Board's March 2016 remand instructions, updated VA treatment records and records from the Social Security Administration have been obtained and associated with the claims file.  The Veteran was additionally provided with VA examinations in May 2016 to assess the current severity and manifestations of her service-connected anemia and right lower extremity thrombophlebitis.  The examination reports included a medical history which indicated that the Veteran had been admitted to Northeast Methodist Hospital for deep vein thrombosis in the left femoral vein in April 2015, and that she has continued to undergo treatment with Hematology and Peripheral Vascular Associates of San Antonio, Texas, reporting that her most recent visit to a vascular surgeon took place in April 2015.  At the December 2015 Board hearing, the Veteran additionally stated that she is told that her iron is low every time she has her blood drawn, and that her private primary care physician of approximately four years, Dr. Detmarine, had administered several iron infusions intravenously, as she was not responding to the oral iron tablets.  A VA treatment record from June 2016 also indicated that the Veteran was in dual care status, and was getting all of her routine medical care through outside, private care providers.  

While the claims file contains some private treatment records, the most recent appears to be a University of Minnesota Medical Center test result dating from July 2011.  Records of regular medical treatment during the past 5+ years are of great import to the Veteran's claims of entitlement to higher disability ratings for service connected right lower extremity thrombophlebitis, iron deficiency anemia, and status post pulmonary embolism, and it does not appear that efforts have yet been made to obtain such records.  On remand, the AOJ should contact the Veteran and request that she identify any additional relevant private treatment she has undergone during the relevant appeal period, specifically identifying those listed above, and after obtaining any necessary authorization from the Veteran, request records of such treatment from the care providers and facilities identified and associate them with the claims file.   

With regard to the Veteran's claim of entitlement to a temporary total rating under 38 C.F.R. § 4.29 and 4.30 based on hospital treatment between March 10 and March 29, 2006 and subsequent convalescence, the Board notes that such treatment pertained to left lower extremity venous thrombosis.  During the pendency of this appeal, the Veteran was granted service connection for left lower extremity venous thrombosis, which the RO made effective April 5, 2007.  The Veteran has asserted that she is entitled to an earlier effective date for the award of service connection, and that claim is being referred to the AOJ, above.  As disposition of the claim for an earlier effective date for the award of service connection is integral to the question of entitlement to a temporary disability rating based upon hospital care and convalescence for such service-connected disability, the Board finds that the Veteran's claim for a temporary total rating must also be remanded as inextricably intertwined with the referred claim for an earlier effective date.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

As the Board is remanding these appeals for further development, the AOJ should take this opportunity to obtain any outstanding VA treatment records and associate them with the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all outstanding VA treatment records for the Veteran, including those from August 2016 to present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Ask the Veteran to identify any treatment she has received relating to her right lower extremity thrombophlebitis, iron deficiency anemia, and status post pulmonary embolism, records of which have not yet been obtained by VA, and to provide a release form so that VA can request the records on her behalf, particularly including complete records of the Veteran's care through Northeast Methodist Hospital; Hematology and Peripheral Vascular Associates in San Antonio, Texas; and a Dr. Detmarine (who, at the time of the December 2015 Board remand, the Veteran indicated she had been seeing for about 4 years, during which time several iron infusions were administered).  After securing any necessary written authorization from the Veteran, obtain the private records identified.  If any private records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow her the opportunity to obtain the records.  

3.  Conduct any necessary development then adjudicate the issue referred above, entitlement to an earlier effective date for the award of service connection for left lower extremity venous thrombosis.

4.  After completing the aforementioned, and any further development deemed necessary in light of the expanded record, readjudicate the Veteran's claims for entitlement to a disability rating in excess of 20 percent for service-connected right lower extremity thrombophlebitis, entitlement to a compensable disability rating for service-connected iron deficiency anemia, entitlement to a compensable disability rating for service-connected status post pulmonary embolism, and entitlement to a temporary total rating under 38 C.F.R. § 4.29 and 4.30 based on treatment necessitating hospitalization in March 2006 and subsequent convalescence for left lower extremity venous thrombosis.  If the benefits sought on appeal are not granted in full, the Veteran and her representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

